UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Amendment No. 1 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of small business issuer as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35246 US Highway 19 North, #311 Palm Harbor, Florida 34684 (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 934-9593 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 8, 2007:67,639,500 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited financial statements Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits SIGNATURES Form 10-QSB/A Amendment No.1 Explanatory Note The purpose of this amendment No.1 on Form 10-QSB (this “Amendment”) of MagneGas Corporation is to amend the Quarterly Report on Form 10-QSB (the “Original Report”) for the period ended September 30, 2007, which was originally filed with the Securities and Exchange Commission on November 8, 2007.We are filing this amendment to restate the treatment of the initial recording of the acquisition transaction.Additionally, we also clarify the terms of a license agreement and the issuance of stock to founders as disclosed in footnote 7 and 8 to the financial statements, as well as the voting rights of the preferred and common shareholders as disclosed in footnote 7 to the financial statements.Certain significant accounting polices were updated in footnote 4 to the financial statements.Except for the change to the financial statements, and the amended language in footnotes 4, 7 and 8 referred above, no other information in the Original Report is amended by this Amendment. This Amendment sets forth the Original Report in its entirety.Accordingly, other than the items indicated above, this Amendment does not reflect events occurring after the filing of the Original Report or modify or update those disclosures.Information not affected by the restatement is unchanged and reflects the disclosure made at the time of the original filing of the Form 10-QSB with the Securities and Exchange Commission.Accordingly, this Amendment should be read in conjunction with the Company's filings made with the Securities and Exchange Commission subsequent to the filing of the Original Report.The following items have been amended as a result of the restatement: · Part I, Item 1:Unaudited Financial Statements · Part I, Item 2:Management's Discussion and Analysis of Financial Condition and Results of Operations; · Part II, Item 6:Exhibits and Reports of Form 8-K Pursuant to Exchange Act Rule 12b-15, the Company is also including currently dated Sarbanes Oxley Act Section 302 and Section 906 certifications of the principal executive and financial officers, which certifications are attached to this Amendment No. 1.This Amendment No. 1 speaks as of the original date of the filing date of this Report, except for certifications, which speak as of their respective dates and the filing date of this Amendment No.1.Concurrently with the filing of this Amendment No.1, we are filing an Amendment No. 1 on Form 10-QSB/A to our Quarterly Report on Form 10-QSB for the quarters ended March 31, 2007 and June 30, 2007. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation (A Development Stage Enterprise) As of September 30, and for the Three and Nine Months Ended September 30, 2007 and 2006 and for the period December 9, 2005 (date of inception) through September 30, 2007 Contents Financial Statements: Balance Sheet (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Changes in Stockholders’ Equity (unaudited) F-3 Statements of Cash Flows (unaudited) F-4 Notes to Unaudited Financial Statements (unaudited) F-5 through F-9 MagneGas Corporation (A Development Stage Enterprise) BALANCE SHEET As of September 30, 2007 (unaudited) RESTATED ASSETS Current Assets: Cash $ 78,295 Prepaid Expenses 2,000 Total current assets 80,295 TOTAL ASSETS $ 80,295 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accrued Expense $ 4,000 Advance from Related Party 2,000 TOTAL CURRENT LIABILITIES $ 6,000 STOCKHOLDERS’ EQUITY Preferred Stock - Par value $0.001; Authorized: 10,000,000 2,000 issued and outstanding $ 2 Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 67,494,000 67,494 Additional Paid-In Capital 277,104 Accumulated Deficit during development stage $ (270,305 ) Total Stockholders’ Equity 74,295 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 80,295 The accompanying notes are an integral part of these unaudited financial statements. F-1 MagneGas Corporation. (A Development Stage Enterprise) STATEMENT OF OPERATIONS For the Three and Nine months ended September 30, 2007 and 2006 And for the period December 9, 2005 (date of inception) to September 30, 2007 (unaudited) Date of Inception through September 30, 2008 RESTATED Three months September 30, Nine months September 30, 2007 RESTATED 2006 2007 RESTATED 2006 REVENUE $ - $ - $ - $ - $ - COST OF SERVICES - GROSS PROFIT OR (LOSS) - GENERAL AND ADMINISTRATIVE EXPENSES 10,768 250 268,455 800 270,305 NET LOSS $ (10,768 ) $ (250 ) $ (268,455 ) $ (800 ) $ (270,305 ) Loss per share, basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Basic and diluted weighted average number of common shares 67,439,286 100,000 36,257,864 100,000 16,756,662 The accompanying notes are an integral part of these unaudited financial statements. F-2 MagneGas Corporation (A Development Stage Enterprise) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the period December 9, 2005 (date of inception) to September 30, 2007 RESTATED Accumulated Deficit During Development Stage Additional Preferred Common Paid in Total Shares Amount Shares Amount Capital Equity Stock issued on acceptance of incorporationexpenses, December 9, 2005 100,000 $ 100 $ 100 Net loss (400 ) (400 ) Balance at December 31, 2005 - - 100,000 100 - (400 ) (300 ) Net loss (1,450 ) (1,450 ) Balance at December 31, 2006 - - 100,000 100 - (1,850 ) (1,750 ) Acquisition of controlling interest, payment of liabilities (unaudited) 2,500 2,500 Issuance of preferred stock to founders, valued at par, April 2, 2007 (unaudited) 2,000 2 (2 ) - Issuance of common stock to founders, valued at par, May 12, 2007 (unaudited) 67,052,000 67,052 (67,052 ) - Issuance of stock for services, valued at $1per share, May 12, 2007 (unaudited) 245,000 245 244,755 245,000 Stock issued for cash (unaudited): June 12, 2007; $1per share 30,000 30 29,970 30,000 August 28, 2007; $1per share 13,000 13 12,987 13,000 September 17,2007; $1per share 54,000 54 53,946 54,000 Net loss, through September 30, 2007 (unaudited) ( 268,455 ) (268,455 ) Balance at September 30, 2007 (unaudited) 2,000 $ 2 67,494,000 $ 67,494 $ 277,104 $ (270,305 ) $ 74,295 The accompanying notes are an integral part of these unaudited financial statements. F-3 MagneGas Corporation (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS For the Nine months ended September 30, 2007 and 2006, And for the period December 9, 2005 (date of inception) to September 30, 2007 (unaudited) 9 months Inception to Date 09/30/07 RESTATED 09/30/06 09/30/07 RESTATED CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (268,455 ) $ (800 ) $ (270,305 ) Adjustments to reconcile net loss to cash used in operating activities: Stock compensation 245,000 245,100 Changes in operating assets: Increasein Prepaid Expenses (2,000 ) (2,000 ) Increasein Accrued Expenses 2,250 800 4,000 Total adjustments to net loss 245,250 800 247,100 Net cash (used in) operating activities (23,205 ) - (23,205 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of reporting entity - - - Net cash flows (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Advance from Related Party 2,000 - 2,000 Capital contribution; liability payment at acquisition 2,500 2,500 Proceeds from issuance of common stock 97,000 - 97,000 Net cash flows provided by investing activities 101,500 - 101,500 Net increasein cash 78,295 - 78,295 Cash - beginning balance CASH BALANCE - END OF PERIOD $ 78,295 $ - $ 78,295 Supplemental disclosure of cash flow information and non cash investing and financing activities: As a result of the transfer of ownership, effective April 2, 2007, the company issued67,052,000 shares of common stock and 2,000 shares of preferred stock to founding members of the organization.As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased by the par value of the stock. The accompanying notes are an integral part of these unaudited financial statements. F-4 MagneGas Corporation (A Development Stage Enterprise) Notes to Unaudited Financial Statements As of September 30, and for the Three and Nine Months Ended September 30, 2007 and 2006 and for the period December 9, 2005 (date of inception) through September 30, 2007 RESTATEMENT OF HISTORICAL FINANCIAL STATEMENTS The restated financial statements reflect the effects on the financial statement, resulting from the change in accounting treatment of the acquisition transaction (See Note 1).The transaction was originally recorded using "push-down" method of accounting.Management believes that the acquisition more properly reflects the event as a private equity transaction. Effectively, the restated financial statements reflect decreases in goodwill and stockholders' equity, in the amount of $30,000 from the original report. MagneGas Corporation (A Development Stage Enterprise) BALANCE SHEET As of September 30, 2007 (unaudited) As Reported Adjustments ASSETS Current Assets: Cash $ 78,295 $ - Prepaid Expense 2,000 Total Current Assets 80,295 - Goodwill 30,000 (30,000 ) TOTAL ASSETS $ 110,295 $ (30,000 ) LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities: Accrued Expenses $ 4,000 $ - Advance from Related Party 2,000 TOTAL LIABILITIES 6,000 - STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.001; Authorized: 10,000,000 2,000 issued and outstanding 2 Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 67,494,000 67,494 Additional Paid-In Capital 304,504 (27,400 ) Accumulated Deficit during development stage (267,705 ) (2,600 ) TOTAL STOCKHOLDERS' EQUITY 104,295 (30,000 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 110,295 $ (30,000 ) F-5 MagneGas Corporation (A Development Stage Enterprise) STATEMENT OF OPERATIONS (unaudited) For the Three Months Ended September 30, 2007 As Reported Adjustments Restated Revenue $ - $ - $ - Cost of Services - - - Gross Profit or (Loss) - - - General and Administrative Expesens 10,768 10,768 Net Loss $ (10,768 ) $ - $ (10,768 ) Loss per share, basic and diluted $ (0.00 ) $ (0.00 ) Basic and diluted weighted average number of common shares 67,439,286 67,439,286 F-6 MagneGas Corporation (A Development Stage Enterprise) STATEMENT OF OPERATIONS (unaudited) For the Nine Months Ended September 30, 2007 As Reported Adjustments Restated Revenue $ - $ - $ - Cost of Services - - - Gross Profit or (Loss) - - - General and Administrative Expesens 268,455 268,455 Net Loss $ (268,455 ) $ - $ (268,455 ) Loss per share, basic and diluted $ (0.01 ) $ (0.01 ) Basic and diluted weighted average number number of common shares 36,257,864 36,257,864 F-7 MagneGas Corporation (A Development Stage Enterprise) STATEMENT OF OPERATIONS (unaudited) December 9, 2005 (date of inception) through September 30, 2007 As Reported Adjustments Restated Revenue $ - $ - $ - Cost of Services - - - Gross Profit or (Loss) - - - General and Administrative Expesens 270,305 270,305 Net Loss $ (270,305 ) $ - $ (270,305 ) Loss per share, basic and diluted $ (0.02 ) $ (0.02 ) Basic and diluted weighted average number number of common shares 16,756,662 16,756,662 F-8 MagneGas Corporation (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS (unaudited) For the Nine Months Ended September 30, 2007 As Reported Adjustments Restated CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (268,455 ) $ - $ (268,455 ) Adjustments to reconcile net loss to cash used in operating activities Stock compensation 245,000 245,000 Changes in operating assets: Increase in Prepaid Expenses (2,000 ) (2,000 ) Increase in Accrued Expenses 2,250 2,250 Total adjustments to net loss 245,250 - 245,250 Net cash (used in) operating activities (23,205 ) - (23,205 ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash flows (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Advance from Related Party 2,000 2,000 Capital contributions; liability payment at acquisition 2,500 2,500 Proceeds from capital contributions 97,000 97,000 Net cash flows provided by investing activities 101,500 - 101,500 Net increase in cash 78,295 - 78,295 Cash - beginning balance - - CASH BALANCE - END OF PERIOD $ 78,295 $ - $ 78,295 Supplemental disclosure of cash flow information and non cash investing and financing activities: As a result of the transfer of ownership, effective April 2, 2007, the company issued67,052,000 shares of common stock and 2,000 shares of preferred stock to founding members of the organization.As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased by the par value of the stock. F-9 MagneGas Corporation (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS (unaudited) December 9, 2005 (date of inception) through September 30, 2007 As Reported Adjustments Restated CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (270,305 ) $ - $ (270,305 ) Adjustments to reconcile net loss to cash used in operating activities Stock compensation 245,100 245,100 Changes in operating assets: Increase in Prepaid Expenses (2,000 ) (2,000 ) Increase in Accrued Expenses 4,000 4,000 Total adjustments to net loss 247,100 - 247,100 Net cash (used in) operating activities (23,205 ) - (23,205 ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash flows (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Advance from Related Party 2,000 2,000 Capital contributions; liability payment at acquisition 2,500 2,500 Proceeds from capital contributions 97,000 97,000 Net cash flows provided by investing activities 101,500 - 101,500 Net increase in cash 78,295 - 78,295 Cash - beginning balance - - CASH BALANCE - END OF PERIOD $ 78,295 $ - $ 78,295 Supplemental disclosure of cash flow information and non cash investing and financing activities: As a result of the transfer of ownership, effective April 2, 2007, the company issued67,052,000 shares of common stock and 2,000 shares of preferred stock to founding members of the organization.As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased by the par value of the stock. F-10 MagneGas Corporation A Development Stage Enterprise) Notes to Unaudited Financial Statements As of September 30, and for the Three and Nine Months Ended September 30, 2007 and 2006 and for the period December 9, 2005 (date of inception) through September 30, 2007 1.Background
